Citation Nr: 1429314	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-30 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) under the provisions of 38 U.S.C.A. § 1922.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The RO last granted service connection for a disability and assigned a compensable rating in June 2002, and the Veteran was notified of that decision by letter dated on June 20, 2002.

2.  The Veteran submitted an application for Service-Disabled Veterans Insurance (RH) in May 2006.


CONCLUSION OF LAW

The claim for eligibility for Service-Disabled Veterans Insurance (RH) must be denied by operation of law.  38 U.S.C.A. § 1922 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 are found to dictate the outcome of this case.  Where the law is dispositive and where there is no reasonable possibility that any assistance would aid in substantiating a claim on appeal, the Veterans Claims Assistance Act is not for application.  Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994)

The provisions regarding notice an development are not applicable to cases such as this which are adjudicated solely based on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227 (2000).

The Veteran contends either that he was misled about the filing requirements for Service Disabled Veterans' Insurance by his previous service representatives or that equitable tolling is in order due to mental impairment during his most recent two-year period of eligibility.  Preliminarily, it should be noted that there is no statutory or regulatory requirement to notify the Veteran of eligibility to file a claim for RH insurance with the notice of grant of service connection for a disability.  38 U.S.C.A. § 1922(a) (West 2002 & Supp. 2013); 38 C.F.R. § 8.0 (2013).  In addition, the Veteran is presumed to have received, upon the grant of service connection for mild degenerative changes of the right knee with a compensable rating assigned, appropriate notice of his eligibility for RH insurance, and the time limits for filing.  VA Benefits Procedures Manual, M29-1, Part I, 14.13 (procedures governing notice of RH entitlement); Ashley v. Derwinski, 2 Vet. App. 307 (1992) (presumption of regularity in government discharge of administrative duties).

A Veteran is eligible for Service-Disabled Veterans Insurance (RH) if he was released from active service on other than dishonorable conditions on or after April 25, 1951, and was found by VA to have a service-connected disability rated 10 percent or more.  The Veteran must be otherwise in good health and insurable if not for the service-connected disability.  The Veteran must apply for the insurance within two years from the date that service connection is determined by VA.  38 U.S.C.A. § 1922 (West 2002). 

If the Veteran is shown by satisfactory evidence to have been mentally incompetent during any part of the two-year period, the application for insurance may be filed within two years after a guardian is appointed or within two years after the removal of such disability, whichever is the earlier date.  38 U.S.C.A. § 1922 (West 2002). 

In order to be eligible for RH insurance, the Veteran must be in good health, excepting any service-connected disabilities.  The law requires that VA establish standards of good health.  38 U.S.C.A. § 1922(a) (2013).  The term good health means that the applicant is, from clinical or other evidence, free from any condition that would tend to weaken normal physical or mental functions, or shorten life.  38 C.F.R. § 8.0(a) (2013).

VA has promulgated Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1), which contain guidelines for evaluating applications for the various insurance programs administered by VA.  Good health is determined by a system of numerical ratings used as a means of classifying or grouping applicants according to their state of health.  Mortality debits for existing impairments are added and credits for favorable features are subtracted.  The total of these numerically expressed debits and credits is the mortality ratio of the risk.  Applications for RH insurance will be acceptable if nonservice-connected disabilities do not exceed 300 percent mortality.  See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12(d)(1); 38 C.F.R. § 8.0(b) (2013).

However, should an eligible Veteran desire the benefit, he bears the obligation to file a timely application for the insurance.

The RO last granted service connection for a disability and assigned a compensable rating in June 2002, and the Veteran was notified of that decision by letter dated on June 20, 2002.  The Veteran had two years, or until June 20, 2004, to submit a timely RH application.  The Veteran did not apply for RH insurance within the two year time period.  He was also not declared incompetent during the statutory period.  Significantly, there is also a September 2009 VA medical examiner's opinion that the Veteran's mental disorder symptoms did not require continuous medication and were not severe enough to interfere with his functioning.  The Veteran himself, in a statement dated in September 2009, noted that he was never asking to be declared incompetent and was instead merely asserting that the medications that he was under had impeded his ability to appreciate filing requirements such as in this case.  Finally, to the extent the Veteran argues that he was misled in this matter because of being given "improper forms," the Board is not responsible for the information or assistance provided to the Veteran by a service organization, and the Board is unaware of any authority for the proposition that such action would permit the Board to grant the Veteran equitable relief from the application of the regulation in this case.

In summary, the Veteran did not apply for RH insurance within the applicable time period as prescribed by law and he was not shown to have been incompetent at any time during this period so as to be entitled to any equitable tolling of the two year period of eligibility to file for benefits between June 20, 2002, and June 20, 2004.  He is therefore not entitled to such insurance.  38 U.S.C.A. § 1922(a).  Where the law is dispositive of the claim, the Board is bound by the law, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for eligibility for Service-Disabled Veterans Insurance (RH) under the provisions of 38 U.S.C.A. § 1922 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


